RICHARDS, PJ.
COMERCIAL PAPER.
(120 C2) Failure of consideration of note is affirmative defense, and burden of proof to sustain it rests upon defendant, whether there is entire or only partial failure of consideration.
(120 C2) Partial failure of consideration, if proved, entitled defendant sued on note to an abatement of plaintiff’s demand to extent that defendant has suffered loss by reason of the partial failure of consideration.
TRIAL.
(590 B) In suit by wife against husband on notes executed five or six years before suit, defendant, who merely showed that plaintiff had wrongfully taken their minor child outside the state and refused to permit defendant to have it over end of each week as provided in agreement, failed to sustain burden by showing extent of failure of consideration, where time of alleged refusal was not shown and no showing was made of damages.
(Williams and Lloyd, JJ., concur.)
For reference to opinion, see Omnibus Index, last page, this issue.